Action to recover damages for personal injuries claimed to have been suffered as a consequence of the defendant’s negligence in respect of the operation of a trolley car while plaintiffs were attempting to cross the intersection of Rogers Avenue and Beverly Road in Brooklyn. Judgment for plaintiffs reversed on the facts and a new trial granted, with costs to abide the event. The verdict for plaintiffs was against the weight of evidence on the issues of defendant’s negligence and plaintiffs’ freedom from contributory negligence. Lewis, P. J., Hagarty, Carswell, Aldrich and Nolan, JJ., concur.